Citation Nr: 1622038	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-20 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include sciatica.  

2.  Entitlement to an initial rating in excess of 50 percent disabling for the Veteran's service-connected depressive disorder, NOS and anxiety disorder, NOS.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009, (denying service connection for a back disability), August 2010, (denying entitlement to a TDIU), and June 2012 (granting service connection for a psychiatric disability with an initial rating of 50 percent disabling) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

Social Security Administration records pertaining to the Veteran's back disability were submitted in February 2009, within one year of the January 2009 rating decision.  As new and material evidence was received prior to the expiration of the appeal period, the claim that was the basis of the January 2009 rating decision remained pending.  38 C.F.R. § 3.156(b) (2015).  Thus, the issue on appeal does not include the question of whether new and material evidence was submitted to reopen a finally decided claim.  The claim is as noted on the title page.      

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 travel Board hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has received VA treatment for his back disability, for which he is seeking service connection.  The VA treatment records in the claims file include records dated as far back as August 2007 and as recent as January 2015 from the Hampton and Salisbury VA medical centers (VAMC).  However, there are outstanding VA treatment records which have not been obtained.  A VA treatment record which detailed the Veteran's demographics showed the Veteran received treatment from the Atlanta VAMC, where had last been treated in February 2007, the Birmingham VAMC, where he had last been seen in 2001, and the Ashville VAMC, where he had last been seen in 1998.  However, records from these VAMCs have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Additionally, there are outstanding private treatment records.  At the March 2016 hearing, the Veteran testified that he had received treatment for back pain at Carolina Medical Center (CMC) Charlotte in the late 1980's but that these records had not yet been obtained.  The Board notes a September 2008 authorization and consent to release information to the VA was completed for the CMC emergency department, but it was only for the time frame of October 2007 through September 2008.  Thus, the claim must be remanded in order to obtain the outstanding VA treatment records.   

The record includes an April 2012 VA medical opinion that the Veteran's current back disability is not related to service because there was no chronic disability shown in service.  In contrast, a March 2012 opinion provided by a private physician includes a positive nexus.  Both providers noted treatment for back pain in service, but only the VA examiner addressed chronicity.  Given the remand for outstanding treatment records which might detail treatment for back complaints shortly after separation from service, another opinion should be obtained to consider any additional records.  

Moreover, the Veteran is seeking an initial increased rating for his service-connected psychiatric disability.  The Veteran testified at the hearing that since his last VA examination in April 2012 his psychiatric disability had increased in severity.  The Veteran reported being hospitalized, having his medication increased, having auditory hallucinations, and being unable to concentrate.  Accordingly, a new VA examination must be obtained.

With regard to the Veteran's claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected psychiatric disability.  The outcome of the adjudication of the remanded claims could impact the Veteran's total rating for the pertinent period.  Thus, the claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increased rating for his service-connected psychiatric disability and must be remanded as well.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include,  records from the Birmingham, Alabama, VAMC; the Ashville, North Carolina, VAMC; the Atlanta, Georgia VAMC, and any records dated after January 2015 from the Salisbury, North Carolina VAMC.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Carolinas Medical Center in Charlotte, North Carolina.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any back disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed back disability is related to service.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected psychiatric disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of the psychiatric disability.  The appropriate Disability Benefits questionnaire should be filled out for this purpose if possible.  

5.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

